Case 6:20-cv-01210-GAP-GJK Document 56 Filed 06/30/21 Page 1 of 2 PageID 448




                        UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

   STARLINE MEDIA, INC. and DAVID
   NDALAMBA,

                      Plaintiffs,

   v.                                                Case No: 6:20-cv-1210-GAP-GJK

   STAR STATUS GROUP, ELISHA
   TRICE and JOMY STERLING,

                      Defendants.


                                          ORDER

         This case is before the Court on the Motion to Amend Counterclaims (Doc.

   53) brought by Jomy Sterling and Star Status Group (together, the “Counterclaim

   Plaintiffs”). They seek to amend their counterclaim and add a new claim for

   violation of Fla. Stat. § 934.01, the Florida Wire Tap Act.

         The Motion will be denied. The Counterclaim Defendants seek to amend

   long after the October 2020 deadline for amended pleadings and would therefore

   need to establish good cause. See Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418

   (11th Cir. 1998). The Motion provides no evidence that could establish good cause

   apart from a conclusory statement that the Counterclaim Plaintiffs “just

   discovered the recorded phone call” that would underlie this new claim. Doc. 53

   at 3. Without any evidence, the Motion fails to establish good cause. See Valpak
Case 6:20-cv-01210-GAP-GJK Document 56 Filed 06/30/21 Page 2 of 2 PageID 449




   Direct Marketing Sys., Inc. v. Maschino, 349 F. App’x 368, 370-71 (11th Cir. 2009).

   And in any event, the Motion comes too late. This case is in advanced

   proceedings: Discovery ends on July 1, 2021 and dispositive motions are due on

   August 2, 2021. See Doc. 22. The Court will not add a new cause of action to these

   counterclaims at this late stage.

         For these reasons, it is ORDERED that the Motion to Amend Counterclaims

   (Doc. 53) is DENIED.

         DONE and ORDERED in Chambers, Orlando, Florida on June 30, 2021.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




                                             -2-
